People v Hunter (2019 NY Slip Op 09362)





People v Hunter


2019 NY Slip Op 09362


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10639 3116/16

[*1] The People of the State of New York, Respondent,
vConrad Hunter, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered June 15, 2017, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of one year, unanimously affirmed.
The record establishes that defendant's plea was knowing, intelligent, and voluntary and fails to support his claim that the plea was taken under coercive circumstances (see People v Fiumefreddo, 82 NY2d 536, 544 [1993]; People v Luckey, 149 AD3d 414 [1st Dept 2017], lv denied 29 NY3d 1082 [2017]; People v Pagan, 297 AD2d 582 [1st Dept 2002], lv denied 99 NY2d 562 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK